                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:18-cv-00024-MR

 METROPOLITAN LIFE                    )
 INSURANCE COMPANY,                   )
     Plaintiff and Stakeholder in     )
     Interpleader,                    )
 v.                                   )
 WENDALL BEZANSON, CATHY              )
 SUMMERFIELD and PAMELA               )
 HEARD,                               )
     Defendants and Claimants         )
 in  Interpleader.                    )
                                      )
                                      )
 CATHY SUMMERFIELD and                )                 ORDER
 PAMELA HEARD,                        )
     Crossclaim Plaintiffs,           )
 v.                                   )
 WENDALL BEZANSON,                    )
     Crossclaim Defendant.            )
                                      )
                                      )
 WENDALL BEZANSON,                    )
     Crossclaim Plaintiff,            )
 v.                                   )
 CATHY SUMMERFIELD and                )
 PAMELA HEARD,                        )
     Crossclaim Defendants.



         THIS MATTER comes before the Court upon the Joint Motion to

Release Funds and Stipulation of Dismissal [Doc. 33].




R&S 2123202_1
      The remaining parties to this action, Wendall Bezanson, Pamela Heard

and Cathy Summerfield, by and through their counsel, jointly move for entry

of an Order to distribute the life insurance policy proceeds of $17,607.88,

together with any subsequently accumulated interest, which were deposited

with the Court by the Plaintiff Metropolitan Life Insurance Company

(“MetLife”) on February 27, 2018. Those funds were deposited upon the

motion of MetLife [Doc. 5] and this Court’s Order of February 14, 2018 [Doc.

8].

      Upon joinder of the issues, the Defendant Cathy Summerfield,

proceeding pro se, opted to participate in the Pro Se Assistance Program

(“PSAP”). On May 29, 2018, the Court entered an Order deferring entry of

a Pretrial Order and Case Management Plan and directing the parties to

proceed with mediation through the PSAP. [Doc. 25].        On July 24, 2018,

attorney Mark C. Kurdys was appointed to serve as PSAP counsel for

Summerfield. [Doc. 30].

      The parties designated Clifford C. Marshall, Jr. as mediator on August

15, 2018. The parties and Mr. Marshall agreed that his fees as mediator

would be paid from the funds deposited by MetLife and held by the Clerk

upon motion by the parties after the mediator’s report of mediation was filed.

[Doc. 31]. On September 25, 2018, Mr. Marshall filed a Certification of


                                      2
Mediation Session, indicating that a mediation had been conducted and that

the case was completely settled.

      In light of their settlement, the parties now jointly move for distribution

of the funds on deposit in this matter as follows:

      1.    To Marshall, Roth & Gregory, P.C., P.O. Box 769, Asheville, NC

            28802 , TIN XX-XXXXXXX for the mediator services of Clifford C.

            Marshall, Jr. in connection with this matter: $525.00

      2.    To Wendall Bezanson, payable to Campbell Shatley, PLLC Trust

            Account (Memo: Wendall Bezanson), Campbell Shatley, PLLC,

            674 Merrimon Ave., Suite 210, Asheville, NC 28804 (TIN# 27-

            0222818), one half of the funds, including accumulated interest,

            remaining on deposit after deduction for payment to Marshall

            Roth & Gregory, P.C. and any service fee.

      3.    To Pamela Heard, payable to Strauss Attorneys, PLLC Trust

            Account (Memo: Pamela Heard), Strauss Attorneys, PLLC, 77

            Central Ave., Suite F, Asheville, NC 28801 (TIN# XX-XXXXXXX)

            one half of the funds, including accumulated interest, remaining

            on deposit after deduction for payment to Marshall Roth &

            Gregory, P.C. and any service fee.




                                       3
      These moving parties, through their counsel of record and/or court

appointed PSAP counsel, as applicable, further stipulate and request that all

remaining claims, cross-claims and /or counter-claims of the parties be

dismissed with prejudice after distribution of the funds has been ordered and

accomplished, with each party to bear their own costs.

      For the reasons stated by the parties, and for cause shown,

      IT IS, THEREFORE, ORDERED that the parties’ Joint Motion [Doc.

33] is GRANTED, and the funds on deposit in this matter, including all

accumulated interest, shall be distributed by the Clerk and mailed to the

distributees as follows:

      1.    To Marshall, Roth & Gregory, P.C., P.O. Box 769, Asheville, NC

            28802, TIN XX-XXXXXXX for the mediator services of Clifford C.

            Marshall, Jr. in connection with this matter: $525.00

      2.    To Wendall Bezanson, payable to Campbell Shatley, PLLC Trust

            Account (Memo: Wendall Bezanson), Campbell Shatley, PLLC,

            674 Merrimon Ave., Suite 210, Asheville, NC 28804 (TIN# 27-

            0222818) one half of the funds remaining on deposit, including

            accumulated interest after deduction for payment to Marshall

            Roth & Gregory, P.C., and less the Clerk’s service fee. The Clerk

            is authorized and directed to perform that calculation.


                                      4
     3.   To Pamela Heard payable to Strauss Attorneys, PLLC Trust

          Account (Memo: Pamela Heard), Strauss Attorneys, PLLC, 77

          Central Ave., Suite F, Asheville, NC 28801 (TIN# XX-XXXXXXX)

          one half of the funds remaining on deposit, including

          accumulated interest after deduction for payment to Marshall

          Roth & Gregory, P.C., and less the Clerk’s service fee. The Clerk

          is authorized and directed to perform that calculation.

     IT IS FURTHER ORDERED that the cross-claims, counter-claims and

any other claims or actions between the parties are DISMISSED WITH

PREJUDICE.

     IT IS SO ORDERED.


                          Signed: November 7, 2018




                                       5
